Exhibit 99.1 News Release STANDARD PACIFIC CORP. REPORTS 2 IRVINE, CALIFORNIA, February 13, 2009, Standard Pacific Corp. (NYSE:SPF) today reported the Company’s unaudited 2008 fourth quarter operating results. 2008 Fourth Quarter Financial and Operating Highlights From Continuing and Discontinued Operations: · Homebuilding cash of $626 million; · Homebuilding debt reduction of $73.8 million during the quarter; · Cash flows generated from operating activities of $65.2 million; · Homebuilding segment pretax loss from continuing operations of $444.2 million compared to $385.3 million last year; · Consolidated net loss per diluted share of $1.65 vs. net loss per diluted share of $6.10 last year; · Consolidated net loss of $396.6 million compared to a net loss of $440.9 million last year; · $443.6 million of pretax charges related to inventory, joint venture and goodwill impairments and land deposit write-offs coupled with recording an additional $124.9 million net deferred tax asset valuation allowance during the quarter; and · Net loss of approximately $148,000, or $0.00 per diluted share, excluding aggregate charges totaling $1.65 per diluted share** related to after-tax impairment and tax valuation allowance charges. 2008 Fourth Quarter Financial and Operating Highlights From Continuing Operations: · Homebuilding revenues of $376.4 million vs. $933.6 million last year; · New home deliveries of 1,146*, down 47% from 2,150* last year; · 539* net new home orders, down 46% from 1,002*last year; · Cancellation rate of 33%*, down from 37%* in the prior year period and up from 26%* for the 2008 third quarter; and · Quarter-end backlog of 642* homes, valued at $193 million compared to 1,279* homes valued at $443 million a year ago. 1 The net loss for the quarter ended December 31, 2008 was $396.6 million, or $1.65 per diluted share, compared to a net loss of $440.9 million, or $6.10 per diluted share, in the year earlier period.Homebuilding revenues from continuing operations for the 2008 fourth quarter were $376.4 million versus $933.6 million last year.The Company’s results for the 2008 fourth quarter included pretax impairment charges of $443.6 million.The impairment charges consisted of: $350.3 million related to ongoing consolidated real estate inventories; $26.6 million related to land sold or held for sale; $22.7 million related to the Company’s share of joint venture impairment charges; $8.5 million related to land deposit and capitalized preacquisition cost write-offs for abandoned projects; and $35.5 million related to goodwill impairment charges leaving no goodwill remaining on the Company’s balance sheet.In addition, the 2008 fourth quarter operating results also included a noncash charge related to a net increase in the Company’s deferred tax asset valuation allowance of $124.9 million, or $0.52 per diluted share.Excluding these charges, the Company generated a loss of approximately $148,000, or $0.00 per diluted share.** Ken Campbell, CEO of Standard Pacific Corp. said, “The well publicized economic and housing downturn has had a profound impact on the Company’s operating results.We saw our sales absorption rates, our cancellation rate and general traffic levels deteriorate beyond normal seasonal changes in the fourth quarter.These trends, combined with an expectation of further new home price declines, led to the high level of impairments during the quarter.” “On a positive note,” Mr. Campbell continued, “We generated $65 million in cash from operating activities, reduced our homebuilding debt by nearly $74 million, net of $74 million of joint venture and other debt assumed during the fourth quarter, and ended the year with $626 million of cash on our balance sheet.In addition, the Company continued to make aggressive reductions in its headcount and overhead to better align its cost structure with the realities of today’s housing market.And while we have made much progress to date in this area, we are vigorously pursuing additional cost cutting initiatives based on our expectation that 2009 will be an extremely challenging year for our Company and the industry.” Mr.
